United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5384                                                 September Term, 2020
                                                                        1:20-cv-02570-BAH
                                                       Filed On: April 19, 2021
Janice Wolk Grenadier,

              Appellant

United States of America, et al.,

              Appellees

       v.

Wells Fargo Bank Nevada, National
Association, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s minute order filed
November 23, 2020, denying appellant’s motion for recusal, and its minute order filed
December 9, 2020, denying appellant’s motion for reconsideration, be affirmed.
Appellant has provided no reasonable basis for questioning the impartiality of the
district court judge. See Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial
rulings alone almost never constitute a valid basis for a bias or partiality motion.”); In re
Kaminski, 960 F.2d 1062, 1065 n.3 (D.C. Cir. 1992) (per curiam) (“A judge should not
recuse himself based upon conclusory, unsupported or tenuous allegations.”). Nor has
appellant shown any abuse of discretion in the district court’s denial of reconsideration.
See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5384                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2